Case 5:19-cv-00185-FPS Document1 Filed 05/28/19 Page1of4 PagelD #: 1

UNITED STATES DISTRICT COURT a =
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA. FILED 4
MAY 28 2019
U.S, DISTRICT COURT-WVND

DIANA MEY CLARKSBURG, WV 26301

PLAINTIFF -
(10, ~1&S
V. CIVIL ACTION No: 5 '1G¢C¥ /

JURY TRIAL DEMANDED
CASTLE LAW GROUP, PC,
A Tennessee Corporation; Stam P
JUDSON PHILLIPS
An individual;
BRUYETTE AND ASSOCIATES, LLC,
A Florida Corporation
NOTICE OF REMOVAL
TO THE HONORABLE JUDGES AND CLERK OF UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF WEST VIRGINIA.
PLEASE TAKE NOTE that pursuant to 28 U.S.C. § 1441, the Defendant Judson Phillips,
hereby removes the above entitled action to this Court upon the following supporting grounds.
1. On or about January 24, 2019, the plaintiff in this matter, through Counsel, filed
an action in the Circuit Court of Ohio County, West Virginia.
2. On May 17, 2019, Phillips, a resident of Tennessee, was served with a copy of
this action.
3. As of May 20, 2019, according to the Circuit Court Clerk of Ohio County, the

Defendant BRUYETTE AND ASSOCIATES (“Bruyette”) had not been served. Castle

Law Group, PC (“Castle”) has not been served.
Case 5:19-cv-00185-FPS Document1 Filed 05/28/19 Page 2 of 4 PagelD #: 2

4. Removal is authorized in this case, pursuant to 28 U.S.C § 1331 as there is a
Federal Question involved (Count one of the action, violation of the Telephone
Consumer Protection Act, 47 U.S.C §227(b)(1)(a).)

5. Removal is also authorized in this case, pursuant to 28 U.S.C. § 1441 as there is
complete diversity of citizenship among the parties, and the amount in
controversy is in excess of $75,000.

6. The requisite diversity exists, as required under 28 U.S.C. § 1332, as the Plaintiff
is a citizen of West Virginia, and the Defendant Phillips is a citizen of Tennessee.
The other Defendants are respectively a Tennessee Corporation and a Florida
Corporation

7. Pursuant to 28 U.S.C. §1446(a), a copy of the complaint is attached as an exhibit
to this Notice.

8. Pursuant to 28 U.S.C. § 1446, the time period the defendant is allowed to
remove a matter to Federal Court has not expired.

9. Acopy of this notice will be served on the Plaintiff, through Counsel and to the
other defendants at their last known addresses. A copy of this notice will also be
filed in the Circuit Court of Ohio County, West Virginia. By filing this notice,
Phillips does not waive and fully reserves all defenses he may have, including but
not limited to the defense of lack of personal jurisdiction, lack of subject matter
jurisdiction, improper venue, insufficient process, insufficient service of process

and failure to state a claim upon which relief may be granted.
Case 5:19-cv-00185-FPS Document1 Filed 05/28/19 Page 3 of4 PagelD #: 3

10. WHEREFORE the Defendant Phillips respectfully requests this action, now
pending in the Circuit Court of Ohio County, West Virginia, be removed to the
United States District Court for the Northern District of West Virginia. The

Defendant Phillips hereby demands a jury trial in the above matter.
Case 5:19-cv-00185-FPS Document1 Filed 05/28/19 Page 4of4 PagelD #: 4

Respectfully Submitted,

Date:

  
   

    
 

   

Atison Phillips,

/P 0 Se

(31.17 Vera Valley Rd
Franklin, TN 37064

yh

Certificate of Service

| certify that a copy of this Notice of Removal has been sent to the following parties:

1.

Diana Mey, through Counsel Bailey and Glasser, LLP 209 Capitol Street, Charleston
WV. 25301

Castle Law Group, PC 1113 Murfreesboro Rd, Suite 106-418, Franklin TN 37064
Bruyette and Associates, LLC. 6607A Hiddenwalk Dr #39, Winterpark FL, 32792

      

y

Jyfison Phillips
